DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this office action.
Claims 1 and 3-17 have been amended.
Claim 2 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 10/13/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0048026 A1) in view of Kim et al (US 2010/0257423 A1). 

Regarding claim 1, Park teaches a communication apparatus comprising: 
a wireless communicator configured to receive, from another communication apparatus, information related to application of retransmission control (Park: [0152-153, Table 9; UE receiving signaling from eNB whether to add CRC or not; adding CRC corresponds to performing retransmission control, see [0015]-[0021], [0107]-[0108] and see Applicant definition in Applicant’s specification [0104]); and 
a controller, wherein in accordance with information, the controller is configured to add a second error detection code to a second data block, without adding by the controller a first error detection code to a first data block of a first layer (Park: [0152]-[0158], UE determines not to add CRC  to HARQ-ACK).
Park does not explicitly disclose the second data block is at a second layer and Park does not also teach wherein the first layer is a higher layer of the second layer in accordance.
Kim teaches the second data block is at a second layer (Kim: Fig. 2, [0031] data packet going from the Physical layer/second layer to a MAC layer/first layer; [0037] CRC added to the Physical layer) and wherein the first layer is a higher layer of the second layer in accordance (Kim: Figs. 4,7,9,11, [0049], HARQ-ACK is performed in the MAC layer/second layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with the teaching of Kim wherein the second data block is at a second layer and Park does not also teach wherein the first layer is a higher layer of the second layer in accordance such that CRC is not added at the MAC layer to provide a system for performing ARQ in high data rate (Kim: Abstract).
 as disclosed by Singh to provide a system for sending ACK group in a high-rate PHY frame format (Singh: [0007]).

Regarding claim 9, Park teaches a communication apparatus comprising: 
a controller configured to generate information related to application of retransmission control (Park: [0152-153, Table 9; UE receiving signaling from eNB whether to add CRC or not; adding CRC corresponds to performing retransmission control, see [0015]-[0021], [0107]-[0108] and see Applicant definition in Applicant’s specification [0104]), and 
a wireless communicator configured to transmit to another communication apparatus the information (Park: Figs. 11 and 22)
wherein the generated information is configured to cause the another communication apparatus to add a second error detection code to a second data block, without adding by the controller a first error detection code to a first data block of a first layer (Park: [0152]-[0158], UE determines not to add CRC  to HARQ-ACK).
Park does not explicitly disclose the second data block is at a second layer and Park does not also teach wherein the first layer is a higher layer of the second layer in accordance.
Kim teaches the second data block is at a second layer (Kim: Fig. 2, [0031] data packet going from the Physical layer/second layer to a MAC layer/first layer; [0037] CRC added to the Physical layer) and wherein the first layer is a higher layer of the second layer in accordance (Kim: Figs. 4,7,9,11, [0049], HARQ-ACK is performed in the MAC layer/second layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with the teaching of Kim wherein the second data block is at a second layer and Park does not also teach wherein the first layer is a higher layer of the second layer in accordance such that CRC is not added at the MAC layer to provide a system for performing ARQ in high data rate (Kim: Abstract).

Regarding claim 16, Park teaches a wireless communication system comprising: 
a first communication apparatus configured to: a controller configured to generate information related to application of retransmission control (Park: [0152-153, Table 9; UE receiving signaling from eNB whether to add CRC or not; adding CRC corresponds to performing retransmission control, see [0015]-[0021], [0107]-[0108] and see Applicant definition in Applicant’s specification [0104]), and 
transmit to another communication apparatus the information and a second communication apparatus configured to receive the information from the first communication apparatus (Park: Figs. 11 and 22, [0152]-[0153]) and in accordance with the information to add a second error detection code to a second data block, without adding by the controller a first error detection code to a first data block of a first layer (Park: [0152]-[0158], UE determines not to add CRC  to HARQ-ACK).
Park does not explicitly disclose the second data block is at a second layer and Park does not also teach wherein the first layer is a higher layer of the second layer in accordance.
Kim teaches the second data block is at a second layer (Kim: Fig. 2, [0031] data packet going from the Physical layer/second layer to a MAC layer/first layer; [0037] CRC added to the Physical layer) and wherein the first layer is a higher layer of the second layer in accordance (Kim: Figs. 4,7,9,11, [0049], HARQ-ACK is performed in the MAC layer/second layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with the teaching of Kim wherein the second data block is at a second layer and Park does not also teach wherein the first layer is a higher layer of the second layer in accordance such that CRC is not added at the MAC layer to provide a system for performing ARQ in high data rate (Kim: Abstract).

Regarding claims 8 and 17, Park teaches wherein the controller causes the memory to store a data included in a wireless signal which is transmitted by the wireless communicator when the information indicates a configuration to apply the retransmission control, and the controller discards the data included in the wireless signal which is transmitted by the wireless communicator when the information indicates a configuration not to apply the retransmission control (Park: [0152]-[0158], transmitting or not the CRC for ACK based on indication from eNB).

Claims 3, 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0048026 A1) in view of Kim et al (US 2010/0257423 A1) in further view of Ngo et al (US 2008/0037466 A1). 

Regarding claim 10, Park in view of Kim does not explicitly disclose wherein the controller configured to add a second error detection code to a second data block of the second layer.  
	Ngo teaches wherein the controller configured to add a second error detection code to a second data block of the second layer (Ngo: Fig. 7; [0070]-[0071]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park in view of Kim wherein the controller configured to add a second error detection code to a second data block of the second layer as disclosed by Ngo to provide a system for efficient use of wireless channels while enhancing the accuracy and quality of data being transmitted (Ngo: [0007]).

Regarding claim 3, Park teaches wherein the controller controls to not add the first error detection code to the first data block when the information indicates a configuration not to apply the retransmission control (Park: [0152]-[0158], UE determines to add CRC or not).  

Regarding claim 4, Park teaches wherein the controller controls to add the first error detection code to the first data block when the information indicates a configuration to apply the retransmission control (Park: [0152]-[0158], UE determines to add CRC or not).

Regarding claim 11, Park teaches wherein the wireless communicator is configured to receive, from the another communication apparatus, the wireless signal including the first data block which is not added to the first error detection code when the information indicates a configuration not to apply the retransmission control (Park: [0152]-[0158], UE determines to add CRC or not).
  
Regarding claim 12, Park teaches wherein the wireless communicator is configured to receive, from the another communication apparatus, the wireless signal including the first data block which is added to the first error detection code when the information indicates a configuration to apply the retransmission control (Park: [0152]-[0158], UE determines to add CRC or not).  

 Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0048026 A1) in view of Kim et al (US 2010/0257423 A1) in further view of Park et al (US 2016/0338053 A1) (hereinafter Park053). 

Regarding claims 5 and 13, Park in view of Kim does not explicitly disclose wherein the wireless communicator receives, from the another communication apparatus, the information via physical control channel.  
	Park053 teaches wherein the wireless communicator receives, from the another communication apparatus, the information via physical control channel (Park053: [0071], base station may signal information to UE using DCI/physical control signal).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park in view of Singh wherein the wireless communicator receives, from the another communication apparatus, the information via physical control channel as disclosed by Park053 to provide a system for error control (Park053: [0066]-[0071]).

Regarding Claims 6 and 14, Park in view of Kim and Park053 teaches wherein the wireless communicator receives, from the another communication apparatus, a signal of Media Access Control Element (MAC CE) including the information (Park053: [0071]).  

Regarding Claims 7 and 15, Park in view of Kim and Park053 teaches wherein the wireless communicator receives, from the another communication apparatus, a signal of Radio Resource Control (RRC) including the information (Park053: [0071]; Park: [0152]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478